By the Court,

Sutherland, J.
Exclusive jurisdiction is given to the common pleas courts, as to reviewing judgments rendered by justices of the peace where the recovery does not exceed $25. The proceedings are to be returned into those courts, brought up by certiorari. The act, however, is silent whence the writ is to issue. A certiorari, it is said, is an original writ, and that it must issue from chancery or this court. We do not think that the certioraH, allowed by the statute in this case is an original writ: it is a statutory process authorized for a particular purpose. It is in the nature of a writ of error, and in accordance with the principle established in modern legislation relative to such writs, that they shall issue from the courts in which they are made returnable, we perceive no objection to the certiorari issuing from the common pleas. It is expressly enacted, that all writs of error shall issue out of the courts in which they may by law be made returnable; (2 R. S. 591, § 1;) and viewing this as a writ in the nature of a writ of error, we are of opinion that the common pleas erred in quashing the certiorari in this case. We therefore direct an alternative mandamus.